Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stakenborg et al., US 20120064567 in view of Goodman et al., US 20030136960 
Regarding claim 1, Stakenborg discloses a detector comprising: 
a substrate (Fig. 27; structure 280) comprising a first surface and a second surface opposite to the first surface (Fig. 7; structure 280 comprises a bottom surface and a top surface);  
a funnel-shaped recess (Fig. 27; 280 comprises an open tapered part which is considered a funnel-shaped recess) extending from the second surface of the substrate to the first surface of the substrate (Fig. 27; tapered shape of 280 is from the top to bottom surface);  

an insulating layer (Fig. 27; substrate 7; para [0018] “"substrate" may include for example an insulating layer”) disposed between the substrate and the conductive layer (Fig. 27; layer 7 is between transistor layer 9 and structure 280);  and 
a first through via (Fig. 27; hole 2) extending through the conductive layer and the insulating layer (as shown in fig. 27; hole 2 extends through layers 7 and 9), and coupled to the funnel-shaped recess (hole 2 is coupled to tapered structure 280). 
Stakenborg is silent in wherein a thickness of the conductive layer is equal to or greater than a thickness of the insulating layer. However, Goodman teaches wherein a thickness of the conductive layer is equal to or greater than a thickness of the insulating layer (Fig. 4; metal layer 445 is greater in thickness than oxide layer 440; ¶[0088]; “second oxide layer 440 is about 0.65 microns thick. The metal-2 layer 445 is about 1.15 microns thick”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate a thicker conductive layer as taught by Goodman into the sensor of Stakenborg since having electrodes which are equal to or greater in thickness than an insulation layer would obtain the predictable result of providing a stronger signal for detecting the analyte. 
 	Regarding claim 2, Stekenborg discloses wherein the conductive layer comprises a metal layer or a doped semiconductor layer (Para [0119]; transistor types may be bjt, mosfet, etc. which have doped regions such as emitter, base, collector). 
 Regarding claim 5, Stakenborg discloses wherein the funnel-shaped recess has an upper opening in the second surface (Fig. 27; top surface having an upper opening) and a lower opening in the first surface (Fig. 27; bottom surface of 280 having open region), and a width of 
 	Regarding claim 6, Stakenborg discloses wherein the first through via has a width (Fig. 27; hole 2 has a width), and the width of the first through via is less than the width of the lower opening of the funnel-shaped recess (Fig. 27; hole 2 is smaller than bottom part of tapered structure 280). 

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stakenborg et al., US 20120064567 in view of Goodman et al., US 20030136960 in view of Shim et al., US 20120325664
Regarding claim 3, Stakenborg as modified is silent wherein the conductive [layer] has a pattern, and the insulating layer is exposed through the pattern. However, Shim is in the field of particle sensors and discloses wherein a conductive layer has a pattern and the insulating layer is exposed through the pattern (Fig. 4, 4D; graphene layer 49 being considered a conductive layer with insulating layer 20 beneath it. Graphene layer 49 has a pattern as shown in fig. 4d; See also Para [0092] “graphene 49 may expose a portion of the first insulating layer 20 disposed under the graphene 49”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the conductive layer patterning of Shim into Stakenborg as modified since a patterned conductive layer would provide take up less space than a full layer so that additional area may be used by additional sensors and/or circuitry to be placed in non-patterned areas thereby providing a smaller sensor. 
 	Regarding claim 4, Stakenborg as modified in view of Shim discloses all the limitations of claim 3.  Shim further discloses wherein the pattern of the conductive layer comprises a first . 
 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merz et al., US 20130334619 in view of Goodman et al., US 20030136960

    PNG
    media_image1.png
    367
    794
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    326
    737
    media_image2.png
    Greyscale

Regarding claim 7, Merz discloses a detector (Fig. 1d; see annotated figure 1d above) comprising:

a funnel-shaped recess extending from the second surface of the substrate to the first surface of the substrate (Fig. 1d; tapered shape of the layer 32 is considered a funnel shape and it extends from top to a bottom surface);
a conductive layer disposed below the first surface of the substrate (Fig. 1d; a metal layer 31 is below the dielectric layer 32);
an insulating layer disposed between the substrate and the conductive layer (Fig. 1d; additional dielectric layer 32 is an insulating layer as it insulates the metal layers form each other, See para [0032]); and
a first through via extending through the conductive layer and the insulating layer, (Fig. 1d; vias 33 extends through the layers 31 and 32) and coupled to the funnel-shaped recess (as shown in fig. 1d);
wherein the funnel-shaped recess has an upper opening in the second surface and a lower opening in the first surface (Fig. 1d; recess has different widths in a top to bottom direction therefore it is considered an upper and lower opening), and a width of the upper opening is greater than a width of the lower opening (Fig. 1d; recess gets narrower toward bottom of substrate); further comprising a second through via extending through the conductive layer and the insulating layer (Fig. 1d; 4 vias are shown), wherein the second through via is separated from the first through via and coupled to the funnel-shaped recess (Fig. 1d; vias 33 are separate), a width of the first through via and a width of the second through via are less than the width of the lower opening of the funnel-shaped recess (Fig. 1d; as shown, vias 33 are smaller in size than the recess). 
. 

Allowable Subject Matter
Claims 8, 9, 14-15, 17, 21-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, prior art does not disclose or suggest: “wherein the first through via has a first width, each of the second through vias has a second width, and the second width is less than the first width; wherein the first detector and the second detector are contact with each other, and the first substrate is in contact with the second conductive layer” in combination with all the limitation of claim 8.
Claims 9, 14, 15, 17, 24, 25 are dependent on claim 8 and are therefore also allowed. 
Claims 21-23, 26-28 are allowed.
Regarding claim 21, prior at does not disclose or suggest: “wherein the first detector and the second detector are coupled to each other, and the second substrate is in contact with the first conductive layer” in combination with all the limitations of claim 21. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868 

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
2/12/2022